Citation Nr: 0328003	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  94-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to an increased (compensable) evaluation for 
flail chest.  

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the left parietal bone, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1978 to April 1980. This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

In January 1996, and again in April 2000, the Board remanded 
the claims listed on the first page of this decision to the 
RO for additional development.  While the case was in remand 
status, the RO granted a total disability rating based on 
unemployability due to service-connected disability, which 
had also been remanded.  The appeal has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran's current back disability is not related to 
his military service.  

3.  The veteran failed to report without good cause for 
previously scheduled pulmonary and orthopedic VA examinations 
on several different occasions.




CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Entitlement to a compensable evaluation for flail chest 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R.§§ 3.326, 3.655 (2003).

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the left parietal bone, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R.§§ 3.326, 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran filed his claim on these 
issues in 1993.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim prior to that time, this new law does 
not apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. App. 
LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  However, the Board 
finds that due process has been afforded the veteran in the 
adjudication of these claims, to the extent possible.  In 
this regard, the Board notes that the RO has secured medical 
records, regarding these issues, and the veteran has 
undergone VA disability evaluation examinations.  The 
statement of the case and supplemental statements of the case 
provided to the veteran and his representative, as well as 
additional correspondence to the veteran, informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  The veteran was informed by the RO 
in February 2001 of the evidence necessary to support his 
claim.  At that time, he was informed that he had 60 days to 
submit evidence prior to a determination by the RO.  The RO 
issued a supplemental statement of the case in October 2002, 
over a year after the issuance of the February 2001 notice 
letter.  Thus the veteran was given ample opportunity to 
submit any additional evidence.  It is noted that most 
recently, the veteran was scheduled for VA examinations in 
July 2000 and in August 2000.  He did not appear.  The Board 
finds that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
appellant is required to satisfy due process.  

When a claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. § 
3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear.  Engelke 
v. Gober, 10 Vet. App. 396 (1997).  Since his failure to 
appear for VA examinations the veteran has not communicated 
with the RO regarding the scheduled examinations.  There is 
no basis in the record for finding good cause for his failure 
to appear.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2003).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2003).  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Arthritis may be presumed to have been 
incurred in service if it is manifested to a compensable 
degree within the first post-service year.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 1101, 1112, 1113, 1137 
(2003).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The veteran's service medical records show no complaint, 
diagnosis or treatment for a low back disability.  The record 
shows that he was involved in an automobile accident during 
service in November 1979, and was thrown through the 
windshield of the vehicle.  When he appeared before the 
Medical Board in January 1980, no low back disability was 
complained of or noted.  

A June 1992 VA X-ray report of the lumbar spine indicates 
that the veteran had a moderate compression deformity of the 
vertebral body of L3 most probably post an old trauma.  In 
October 1992, the veteran reported on VA examination that he 
had begun to experience pain in his back that summer and was 
told that he had degenerating lumbar vertebrae, and that 
suspicions included latent development of degenerative 
arthritis from the trauma of the motor vehicle accident.  He 
reported that the back pain caused him to terminate his job 
in truck sales.  The examiner diagnosed, new nonspecific 
degenerative or osteoporosis condition of lumbar vertebrae 
possibly secondary to Dilantin, or possibly secondary to 
delayed degenerative manifestation of trauma with motor 
vehicle accident in 1979.  A CT scan of the lumbar spine in 
November 1992 showed old compress deformity involving the L3 
vertebral body and narrowed spinal canal with mild disc bulge 
L3-L4 more prominent on the left.  On a December 1992 VA 
consultation sheet, a physician noted that upon reviewing the 
reports there was a very strong suggestion that the veteran 
may have had a compression fracture at the time of his 
original injury.  It was stated that the examiner did not 
find osteoporosis on X-rays of the lumbar spine.

The veteran has testified in June 1993, that he injured his 
back during service when he was involved in an automobile 
accident and that he had back pain at that time. He reported 
that after service he began to have back pain in 1990 or 
1991.  A complete transcript is of record.  Private medical 
records show that in December 1993, the veteran had decreased 
range of motion of the dorsolumbar spine secondary to pain 
and osteoarthritis.

Thus there is a showing of inservice occurrence of injury, a 
current diagnosis of a back disability and an opinion from a 
physician that the veteran's back complaints might possibly 
be related to his inservice injury.  

In an effort to obtain an opinion regarding the etiology of 
the veteran's low back complaints, the Board remanded the 
veteran's claim, to the RO to have the veteran scheduled for 
a VA orthopedic examination to obtain an opinion in this 
regard.  The veteran was scheduled for a VA orthopedic 
examination in July 2000.  He failed to appear, and good 
cause for such failure has not been shown.  Thus this issue 
must be decided based on the evidence of record.  38 C.F.R. § 
3.655(b) (2003).  

While a VA examiner expressed the possibility that the 
current lumbar complaints are related to the veteran's 
service, the examiner also noted that they could be related 
to other causes.  Thus, this opinion is speculative in 
nature.  In this regard, the Board notes that medical 
evidence which merely indicates that the particular disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative in nature to establish the presence of said 
disorder or the relationship thereto.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  Thus, medical probabilities and 
possibilities and unsupported medical opinions carry 
negligible probative weight. Id.

The Board also notes that the veteran's own assertion of a 
link between current back disability and service are 
unsupported by any competent medical evidence of such causal 
link.  In this case, the veteran is not shown to possess a 
level of medical expertise to render him competent to provide 
the requisite in-service diagnosis or a current opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the preponderance of the evidence is 
against the veteran's claim, and thus service connection must 
be denied.  

Increased Evaluations

The record shows that the veteran was scheduled to appear at 
several VA examinations during the course of this appeal, and 
he failed to appear.  The last VA examination for disability 
evaluation on these issues was conducted in 1992.  In the 
instant appeal, the Board notes that pursuant to the 
directives in the January 1996 remand, the RO proceeded to 
schedule the appropriate VA examinations.  He did not appear.  
His representative argued in March 2000 that the claims file 
did not contain a copy of the notice of examination sent to 
the veteran.  In April 2000, the Board remanded the claim to 
the RO to schedule the veteran for examination and to ensure 
that the veteran had proper notice of the scheduled 
examinations.  

In an April 2000 letter to the veteran, the RO informed him 
that he would be scheduled for several VA examinations, and 
that if he did not report, without good cause, his claim 
would be rated based on the evidence of record.  He was also 
informed that this could affect entitlement, or continued 
entitlement to benefits.  The veteran was also informed that 
the duty to assist was not a one-way street and that he could 
not passively wait for help with his claim if he should have 
information that is essential in obtaining the putative 
record.  

In a May 2000 letter, the veteran was informed by the RO that 
he was scheduled for an examination on July 7, 2000.  In an 
August 2000 letter, the veteran was informed that he was 
scheduled for an examination on August 24, 2000.  The veteran 
failed to report for the examinations.  In an October 2000, 
the veteran's representative stated that several attempts to 
contact the veteran were made via letter and telephone, 
without success.  In a June 2001 supplemental statement of 
the case, the RO advised the veteran of 38 C.F.R. § 3.655 
regarding failure to report for VA examinations.  

In this case, no explanation was rendered as to why the 
veteran repeatedly failed to report for the scheduled 
examinations.  The Board wishes to point out that during the 
course of this appeal, the veteran's address changed.  
However, the RO determined the most recent address for the 
veteran, and sent communication accordingly.  No 
communications sent to the veteran were returned to the RO as 
undeliverable.  Thus the veteran is presumed to have received 
the notices.  These were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

The Board finds that the veteran failed to report without 
good cause for the required examinations that were scheduled 
by the RO in compliance with the Board's remand.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992); 38 C.F.R. § 3.326 
(2003).  Therefore, the Board is required by pertinent 
regulation to deny the instant claim regarding increased 
evaluations for flail chest and residuals of a fracture of 
the left parietal bone.  38 C.F.R. § 3.655.  The procedural 
prerequisites have been fully satisfied by the RO's prompt 
and complete communications.  The veteran himself failed 
unilaterally to cooperate in the development of his own 
claims.  The Board points out that the duty to assist is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam). 
Therefore, the appeal on these issues is denied.


ORDER

Service connection for a back disability is denied.  

An increased (compensable) evaluation for flail chest is 
denied.  

An increased evaluation beyond 10 percent for residuals of a 
fracture of the left parietal bone, is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



